Citation Nr: 1342512	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-21 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to January 2006.

This matter came to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in October 2012.


FINDING OF FACT

Sleep apnea was not manifested during service, is not otherwise due to active service, and is not due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2009 that provided information as to what evidence was required to substantiate the claim of service connection and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the October 2012 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements and his wife's statement in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim discussed on the merits herein below.  In December 2012, the Veteran underwent a VA examination which is discussed below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation (where a service-connected disability is aggravating a non-service-connected disability) is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA will not concede aggravation unless there is medical evidence created prior to aggravation or the current level of disability that shows a baseline of the claimed disability prior to aggravation.  38 C.F.R. § 3.310(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge. See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service treatment records are negative for complaints of, treatment for, or findings of sleep apnea.  

Reports of Medical History dated in December 1988 and June 1997 reflect that he checked the 'No' boxes for 'frequent trouble sleeping.'  

A July 1998 service treatment record reflects complaints of twitching in the legs causing sleeping difficulty for the prior seven years.  

'Nursing Triage - Adult Initial Assessment' records dated in September 2001, May 2002, October 2003,  and March 2005 reflect no respiratory complaints.  A February 2004 'Nursing Triage - Adult Initial Assessment' record reflects a sole respiratory complaint of a cough.  

An October 2002 Report of Medical History completed by the Veteran reflects that he checked the 'No' box for 'frequent trouble sleeping.'  He checked the 'Yes' boxes for 'bronchitis,' 'wheezing or problems with wheezing,' and 'been prescribed or used an inhaler' and this was described as related to bronchitis and he had been prescribed an inhaler for exercise induced asthma two years prior.  

A January 2005 'Post-Deployment' report reflects that the Veteran checked the 'No' boxes for 'difficulty breathing,' and 'still feeling tired after sleeping.'  

An October 2005 Report of Medical History performed by the Veteran for separation purposes reflects that he checked the 'No' box for 'frequent trouble sleeping.'  He checked the 'Yes' boxes for 'bronchitis,' 'wheezing or problems with wheezing,' and 'been prescribed or used an inhaler,' and this was described as related to walking pneumonia and bronchitis, to include a complaint of congestion when he exercised in cold weather.  

A November 2005 'Post-Deployment' report reflects that the Veteran checked the 'No' boxes for 'difficulty breathing,' and 'still feeling tired after sleeping.'  

A December 2008 VA outpatient record reflects the Veteran's report that his wife told him that he has loud snoring and holds his breath.  He would wake up tired and had daytime drowsiness.  He had twitching of his calves and had a sensation of needing to move ankles.  The Veteran was overweight.  The assessments were rule out sleep apnea and/or restless leg syndrome.  A sleep study was ordered.  

A January 2009 VA pulmonary consultation reflects the Veteran's reports that for about 20 years he has had sleep problems.  He thought it was sleep deprivation but the sleep issues have persisted since active duty.  He described snoring and being told that he "quits breathing in the night."  The assessment was possible obstructive sleep apnea.  

In February 2009, the Veteran underwent a sleep study and obstructive sleep apnea-hypopnea syndrome and periodic limb movement disorder were diagnosed.

In May 2009, the Veteran filed an informal claim of service connection for sleep apnea.  He asserted that his sleep apnea began sometime around 1991 or 1992.  He believed that he was just sleep deprived due to long hours and a hectic schedule.  He asserted that he sought treatment between 1999 and 2001 complaining about sleep disturbance.  He was advised to avoid caffeine and take potassium supplements so his legs would not twitch.  See VA Form 21-4138, Statement in Support of Claim, received in May 2009.  

A statement from the Veteran received in July 2009 reflects his report that he experienced the symptoms of sleep apnea but he did not know of the condition.  He reported that he had the symptoms of sleep apnea together with restless leg syndrome.  He experienced waking during the night and awaking in the mornings with headaches and feeling extremely tired.  He thought it was sleep deprivation and fatigue from his work due to long hours.  From 1990 to 2006, due to long work hours, he only felt rested during his leave.  He reported that he sought treatment in July 1998 for several complaints, including "sleep disturbance."  His wife had begun to wake him up at night and tell him to roll over because he was snoring loudly and would stop breathing.  He stated that the doctor seemed to focus more on the restless leg symptoms and his hydration.  He had not heard of sleep apnea at that time and it was not until 5 years later when he heard of a soldier who had a CPAP machine.  

A statement from the Veteran's wife received in July 2009 states that she first noticed the Veteran's sleep apnea symptoms from October 1992 to December 1994.  He traveled frequently for work and "seemed unable to catch up on his sleep."  She stated that he was "constantly tired, no matter how many hours he slept."  At this time, his "constant snoring" began.  Prior to this, "he would occasionally snore for a few minutes once or twice a week, but it would not last long and would seem to wear off on its own."  When they moved to Germany in January 1995, "the sleep apnea symptoms became much, much worse."  He would wake her up "in a panic because he was holding his breath for so long."  She "would wake him up thinking he was unconscious."  She had to "wake him up and ask him to turn over."  She indicated that she insisted that he see a doctor about these problems and the doctor suggested that he sleep on his side and try to lose a few pounds.  She stated that no tests were ordered to find out the problem.  She began to learn about sleep apnea from friends and became convinced he was suffering from it.  She recalled that he mentioned to her the same problems and concerns that he had sleep apnea between 2001 to 2008 but no tests were ordered.  

In the October 2009 rating decision, the RO noted that on his November 2005 post-deployment report the Veteran indicated difficulty breathing and being tired after sleeping; however, in fact, he checked the 'No' boxes as indicated herein.  

An October 2009 VA outpatient treatment record reflects the examiner's notation that the Veteran had a positive test for obstructive sleep apnea and periodic limb movement disorder.  The examiner noted that he was having trouble tracing this diagnosis to complaints that he had in the military.  The Veteran requested a statement that this provider read military notes which do state that the Veteran complained of twitching legs and trouble sleeping in July 1998.  The examiner noted review of the July 1998 treatment record and noted that symptoms at that time included twitching of legs and difficulty sleeping.  The examiner stated that though not tested with sleep study, these symptoms would be compatible with current diagnosis of periodic limb movement disorder (PLMD).  The Board notes that this examiner did not associate the current sleep apnea with the July 1998 complaints.  

In the Veteran's November 2009 notice of disagreement, he reported that at any point during any medical examination, if the doctor inquired regarding his sleep he would probably have answered that his biggest problem was insufficient sleep.  Any feelings that he did not get enough sleep would be consistent with sleep apnea but it would not be remarkable enough to be recorded in the notes of a physical examination.

In December 2012, the Veteran underwent a VA examination.  The examiner noted that the Veteran's report that in 1997-1998 he experienced "sleep disturbance," waking with a headache, and a daytime somnolence.  His wife (present at the examination) described severe snoring and periods of apnea while asleep at this same time period.  The Veteran stated that he was initially evaluated for these symptoms in 1998 and was told that weight reduction was indicated, but no specific diagnosis was provided.  He stated that in a post-deployment medical screening in 2005 he reported "sleep disturbance," but there was no formal evaluation.  After military discharge, he continued to experience snoring and periods of sleep apnea.  

Based on a review of the records and oral history, the examiner found no evidence that the Veteran's diagnosis of obstructive sleep apnea had its origin while in military service.  The examiner indicated that the evidence demonstrating the probability that his sleep apnea had its onset during service included the July 2009 statement from the Veteran's spouse; the July 1998 medical record; and, the October 2009 VA evaluation.  The examiner indicated that the evidence demonstrating that sleep apnea did not have its onset during service included the December 1988 and June 1997 reports of medical history wherein he denied sleeping problems; the November 2002 and November 2005 post-deployment questionnaires; significant weight gain after military service; and the first sleep study performed in February 2009.  The examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea had its onset while on active duty service.  The examiner's rationale was based on the documented denial of sleeping problems while in service and the paucity of documented information in the active duty medical record pertaining to sleep apnea symptoms.

The Board acknowledges that the VA examiner did check the box indicating a positive etiological opinion relating his sleep apnea to service, but it is clear based on the comments that the VA examiner intended to check the box indicating a negative etiological opinion.  

Based on a review of the entirety of the evidence, while it is clear that the Veteran has a current diagnosis of sleep apnea, the preponderance of the evidence is against a finding that his sleep apnea is due to active service.  As detailed above, despite the Veteran's reports of sleep apnea symptoms during service, service treatment records are completely devoid of a diagnosis of, or clear manifestations and complaints consistent with, a sleep disorder.  

While the Veteran and his wife assert that he experienced sleep apnea symptoms during active service, sleep apnea, specifically obstructive sleep apnea, was not diagnosed until several years after separation from service.  

With regard to the Veteran's contentions that he experienced sleep apnea symptoms during service, the Board finds that he is competent to attest to his current symptoms and their continuation since service.  However, the Board finds that the reported history of symptoms during service is inconsistent with contemporaneous records generated during service.  While the Veteran asserts that he was experiencing symptoms as early as 1992, he underwent multiple examinations and sought medical treatment for multiple maladies and a sleep disorder is not noted as a possible diagnosis nor is it diagnosed.  Moreover, on multiple medical history questionnaires, dated in June 1997, October 2002, January 2005, October 2005, and November 2005, he specifically denied any sleep problems.  If the Veteran was actually experiencing symptoms such as sleep disturbance, feeling tired, snoring, and stopping breathing, it would be reasonable to expect that he would have checked the appropriate box indicating sleep problems.  While acknowledging that he did report twitching in the legs causing sleeping difficulty in July 1998, the fact remains that a sleep disorder was not assessed at that time.  Again, subsequent to this date, the Veteran did not report any sleep problems until after he separated from service.  

Based on the above, the Board finds that the Veteran's current assertions and recollections as to the symptoms he experienced in service specific to his claimed sleep apnea lack credibility.  Further, the Board finds that the contemporaneous medical records and reports generated during service are more probative of the Veteran's service. 

The Board also finds that the Veteran's wife is competent to attest to her observations of the Veteran while he slept, to include her recollections that he would snore and would stop breathing.  See Barr, 21 Vet. App. at 307.  However, such statements are not considered credible for purposes of establishing whether the Veteran had sleep apnea or was experiencing symptoms related to sleep apnea, because they are inconsistent with the contemporaneous medical evidence on file at that time which did not reflect a diagnosis of sleep apnea nor any abnormalities associated with his respiratory system.  Likewise, while the Veteran's wife currently asserts that she observed the above symptoms during service.  Again, as discussed above, the Veteran had not reported any sleep problems during service nor at the time of discharge, and his reports of in-service symptomatology have been deemed lacking in credibility.  The Veteran's wife also recalls that the Veteran told her between 2001-2008 that he was having sleep problems, but this conflicts with records generated during this time period wherein he did not report any sleep problems.  Moreover, the Veteran's wife, as a layperson, is not competent to diagnose any medical disability as complex as sleep apnea, the symptoms of which could be attributed to any number of causes, because she has not been shown to have the requisite medical expertise.  Indeed, even medical professionals require sleep studies and diagnostic testing to diagnose sleep apnea and it is not a disorder that can be readily diagnosed by a lay person.  

The December 2012 VA examiner considered the evidence of record, to include the service treatment records and lay assertions of the Veteran and his wife, and opined that the Veteran's sleep apnea was not due to his period of active service.  The VA examiner considered the reported symptoms of the Veteran during service and thereafter, but concluded that sleep apnea was unlikely due to service as service treatment records provided no information on sleep apnea, or symptoms suggestive of sleep apnea.  The VA examiner conducted a review of the entire claims folder, and considered the service treatment records, reported symptoms of the Veteran and the reported observations and recollections of the Veteran's wife and still concluded that sleep apnea was not due to active service.  This included acknowledgement and consideration of his July 1998 complaint of sleep difficulty.  

Thus, the VA examiner had an opportunity to consider the Veteran's history, to include his and his wife's observations and recollections of symptoms, and the examiner reviewed the clinical record, and determined that the current sleep apnea was unrelated to service.  The Board has weighed the Veteran's and his wife's statements with the medical evidence of record, to include the VA medical opinion of record, and after weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record and of less probative value here.  The Veteran's contentions are outweighed by the medical evidence which reflect that a diagnosed sleep disability was not rendered until several years after separation from service and is not otherwise due to service.  

With respect to the internet citations pertaining to sleep apnea provided by the Veteran with his March 2013 statement, the Board notes that medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, the citations submitted by the Veteran were not accompanied by the opinion of any medical expert linking his sleep apnea with his period of active service.  Thus, the citations submitted by the Veteran are insufficient to establish the required medical nexus opinion for causation.

With regard to any assertion that his sleep apnea is due to a service-connected disability, the Board notes that service connection is in effect for reactive airway disease (RAD).  In July 2009, the Veteran underwent a VA examination and upon examination and review of records, the examiner opined that his obstructive sleep apnea is not caused by or a result of his restrictive airway disease.  The examiner explained that asthma or RAD is a chronic reversible inflammatory disorder of the airways resulting in recurrent episodes of wheezing, breathlessness, chest tightness, and cough.  The examiner explained that obstructive sleep apnea is associated with snoring, daytime sleepiness, restless sleep, periods of silence terminated by loud snoring, poor concentration, and awakening with a sensation of choking, gasping, or smothering.  The examiner stated that these are two separate and distinct conditions.  The Board accepts this opinion as probative and material and notes that there is no opinion to the contrary.  With regard to any assertions of the Veteran, he is not competent to attest any relationship between his sleep apnea and his RAD.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's sleep apnea is causally related to his active service or to a service-connected disability.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


